                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-133-MOC-DCK

 PHILLIPS LANDING OF STATESVILLE,                        )
 LP,                                                     )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )          ORDER
                                                         )
 KEYBANK, N.A.,                                          )
                                                         )
                Defendant.                               )
                                                         )

         THIS MATTER IS BEFORE THE COURT on the “Stipulated Motion For Entry Of

Protective Order” (Document No. 8) filed January 23, 2019. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and noting consent of the parties,

the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Stipulated Motion For Entry Of Protective

Order” (Document No. 8) is GRANTED.


                                         Signed: January 24, 2019
